Citation Nr: 0123227	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from October 14 to November 
14, 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 RO rating decision that denied service 
connection for hypertension.  The veteran submitted a notice 
of disagreement in May 1998, and the RO issued a statement of 
the case in November 1998.  The veteran submitted a 
substantive appeal in December 1998.  In May 2000, the Board 
remanded the case to the RO for further development.  In 
December 2000, the Board remanded the case to the RO for 
compliance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000). 


FINDINGS OF FACT

1.  The veteran's hypertension pre-existed service.

2.  There is clear and unmistakable evidence to rebut the 
presumption that hypertension was aggravated during service.


CONCLUSION OF LAW

The veteran's pre-existing hypertension was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

On a "Report of Medical History" completed by the veteran in 
June 1969, the veteran reported high or low blood pressure.  
The examiner noted "Hypertension-two years ago with 
physical, no medications."

Service medical records at the time of the veteran's 
enlistment examination in July 1969 show a blood pressure 
reading of 136/86.  Records show that the veteran was found 
not qualified for enlistment on the basis of weight, and that 
he was to be re-examined in six months.

Records indicate that a physical waiver was approved for the 
veteran in July 1969 under the Medically Remedial Enlistment 
Program (MREP).

A Report of Medical Examination for Medical Board purposes 
reflects that the veteran was found to have "significantly 
elevated" systolic and diastolic blood pressure readings 
over a three-day period of time in October 1969.  It was 
noted that the veteran's chronic condition may be 
progressive, and that the veteran should be discharged from 
military service.

Service medical records at the time of the veteran's 
separation examination in November 1969 blood pressure 
readings were 158/93 (sitting), 149/95 (recumbent), and 
159/95 (standing).  The diagnosis was hypertension, etiology 
undetermined.

Private medical records dated from December 1988 to February 
1998 show elevated blood pressure readings.  In December 1988 
his blood pressure was 180/110.  In November 1989 his blood 
pressure was again noted to be 180/110 though he was taking 
medication.

Private medical records show treatment for hypertension from 
May 1991 to July 1995, and from April 1997 to April 1999.

Private hospital records dated in October 1999 show a 
discharge diagnosis of hypertension.

Private medical records dated in March 2000 show an 
assessment of hypertension, fairly controlled with 
medication.

The veteran underwent a VA examination in August 2000.  He 
reported that his blood pressure was normal on service 
entrance examination, and that he learned about his having 
hypertension for the first time at his separation 
examination.  The veteran reported that he did not seek 
medical help for hypertension until the 1980's, and that he 
received followed-up treatment every three months.  He 
reported taking medications.  

Upon examination, the veteran was 6-feet tall and weighed 321 
pounds.  His blood pressure was 165/90; medications had been 
taken that morning.  The veteran was cooperative and in no 
distress.  The claims folder was reviewed.  The diagnosis was 
hypertension.  It was the opinion of the examiner that the 
veteran's hypertension pre-existed his entry into service.  

The examiner noted that the veteran's blood pressure upon 
entry was 136/86, and that diastolic was way above normal 
especially for a 19-year-old man.  The examiner also noted 
that the veteran's blood pressure was then monitored, and 
hypertension was confirmed.

In an addendum to the VA examination report, dated in 
September 2000, the examiner elaborated that veteran's blood 
pressure had fluctuated during service, which was common for 
this long-term disease.  The disease was significantly 
affected by body weight, dietary habits, alcohol and caffeine 
consumption, and fluid intake.  

The examiner concluded, based on a review of the record that 
the veteran's hypertension was a pre-existing condition known 
to the veteran and medical personnel on entry examination, 
with merely fluctuating values during his one month period of 
service.  This pattern was considered "normal" for this 
disease without significant worsening during that month.  The 
diagnosis was "hypertension pre-existing condition without 
worsening during the single month in the service in 1969."

Records dated in March 2001 reflect that the examiner who 
conducted the August 2000 VA examination reviewed that 
medical report and the September 2000 addendum, and expressed 
confidence that the veteran's hypertension was a pre-existing 
condition that continued in service.



B.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

The RO has met its duty to assist the veteran in the 
development of his claim under the VCAA.  In a letter dated 
in March 2001 the RO informed the veteran of the provisions 
of the VCAA, of its duties under the act, and of the evidence 
needed to substantiate his claim.  The duty to suggest 
evidence was met by correspondence dated in January 2001, 
which specifically requested records of treatment or 
evaluation for hypertension before military service.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran, in fact, it appears that all 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  Service 
medical records were obtained and associated with the claims 
folder.  

A VA examination was conducted, and opinions and addenda to 
the VA examination report were associated with the claims 
folder.  In July 2001, the veteran reported that he had no 
additional evidence to furnish. The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

While the RO has not yet had an opportunity to evaluate the 
veteran's claim for service connection for hypertension under 
the new regulations implementing the VCAA, these regulations 
were not intended to make substantive changes or bestow new 
rights.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001).  
For these reasons the Board finds that consideration of the 
new regulations in the first instance is not prejudicial.  
Curry v. Brown, 7 Vet. App. 59 (1994).


C.  Legal Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection or aggravation of hypertension may be 
presumed if it is manifested to a compensable degree within a 
year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Splane v. West, 
216 F.3d 1058 (Fed. Cir. 2000).  The presumption is not 
applicable in this case because the veteran had less than 90 
days of service.  38 U.S.C.A. § 1112(a).

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111 (West 
1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  In the 
instant case the physician conducting the examination for 
entrance noted a history of hypertension and a blood pressure 
reading of 136/86.  Even though the veteran was not competent 
to relate that he had been told he had hypertension, Crowe v. 
Brown, 7 Vet. App. 238 (1994), a VA physician has provided an 
opinion that the entrance examination blood pressure reading 
was significantly elevated.  There is no competent opinion to 
the contrary.  Therefore, the Board finds that the veteran's 
hypertension was noted at the time of his examination and 
acceptance for service.  

Even if the findings on examination for entrance could be 
said to have not shown hypertension, there is clear and 
unmistakable evidence that the disease preexisted service.  
All of the service and post-service physicians who have 
expressed an opinion, have concluded that hypertension pre-
existed service.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a), (b).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see Browder v. Brown, 5 Vet. App. 268, 271-72 
(1993) (citing Hensley v. Brown, 5 Vet. App. 155 (1993)).

In this case, the service medical records reflect 
significantly elevated systolic and diastolic blood pressure 
readings over a three-day period of time in October 1969, as 
well as at the time of separation from service in November 
1969.  During this period all of the systolic readings were 
higher than the 138 reported on the June 1969 pre-induction 
examination.  Most of the diastolic readings were above the 
83, reported on the pre-induction examination.  This evidence 
demonstrates an increase in disability during service.

The Board notes that, once a determination is made that there 
was an increase in disability during service or the 
presumptive period, the presumption of aggravation for a 
grant of service connection attaches to the claim.  Atkins v. 
Derwinski, 1 Vet. App. 228 (1991).  However, the presumption 
of aggravation may be rebutted by clear and unmistakable 
evidence, including evidence that the increase was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  The burden of proof is on VA to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).

The evidence reflects that hypertension is chronic and may be 
a progressive disease.  Following his discharge from service 
in November 1969, the veteran did not seek medical attention 
for hypertension until the late-1980s, at which time 
medications were prescribed.  The absence of treatment for a 
long period after service is evidence against a finding of 
aggravation.  Maxson v. West, 12 Vet App 453 (1999).  

In addition to the absence of post-service treatment, all of 
the competent medical opinions are that the disability was 
not aggravated in service.  The VA examiner has opined that 
the blood pressure reading during service reflected normal 
fluctuation and not aggravation of the pre-existing 
disability.  Since all of the competent evidence is that 
there was no aggravation during the brief period of active 
service, the Board finds that there was no aggravation of the 
pre-existing disability during service.  Accordingly, the 
evidence of record is sufficient to rebut the presumption of 
aggravation.

After consideration of all the evidence, the Board finds that 
the medical and other evidence does clearly and unmistakably 
indicate that the increase in severity of the veteran's blood 
pressure was due to the natural progress of the disease.  In 
this regard the evidence is not in equipoise, but is against 
the claim for service connection for hypertension.  Thus the 
benefit of the doubt cannot be applied, and the claim is 
denied.  38 U.S.C. § 5107 (West Supp. 2001).


ORDER

Service connection for hypertension is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

